1 Reported in 210 P.2d 813.
During the month of September, 1948, Cain Company brought an action in the justice court of King county against appellants to recover judgment in a sum less than two hundred dollars. At one time during the proceedings in that court, appellants presented a motion for a change of judges. The motion was denied, and appellants filed an action in the superior court of King county for a writ of mandamus to compel the justice of the peace to grant the motion for a change of judges. A hearing was had upon the petition in the superior court, after which a judgment was entered denying the writ. This appeal followed.
[1] Respondent has moved to dismiss the appeal upon the ground that the amount in controversy does not exceed two hundred dollars. Basing our action upon the decision of this court inState ex rel. Home Tel.  Tel. Co. v. Hurn, 106 Wash. 362,180 P. 400, we grant respondent's motion and dismiss the appeal. *Page 897